          Case 1:15-cr-00137-NONE-BAM Document 46 Filed 02/24/21 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ANTONIO J. PATACA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:15-CR-00137
12                                Plaintiff,             STIPULATION AND ORDER REGARDNG
                                                         STATUS CONFERENCE
13                           v.
                                                         DATE: March 25, 2021
14   STEVEN FLORES ESTRADA,                              TIME: 2:00 P.M.
15                                Defendant.
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on March 25, 2021.

21          2.     By this stipulation, initiated by the defense, the parties stipulate that the status conference

22 may be continued to June 8, 2021, to allow time for defense review of the discovery, investigation, and

23 settlement discussions.

24          IT IS SO STIPULATED.

25

26
27

28

                                                          1
30
          Case 1:15-cr-00137-NONE-BAM Document 46 Filed 02/24/21 Page 2 of 2


 1    Dated: February 24, 2021                                 MCGREGOR W. SCOTT
                                                               United States Attorney
 2

 3                                                             /s/ ANTONIO J. PATACA
                                                               ANTONIO J. PATACA
 4                                                             Assistant United States Attorney
 5

 6    Dated: February 24, 2021                                 /s/ MEGHAN D. MCLOUGHLIN
                                                               MEGHAN D. MCLOUGHLIN
 7
                                                               Counsel for Defendant
 8                                                             Steven Flores Estrada

 9
10

11                                           FINDINGS AND ORDER

12            Based upon the stipulation and representations of the parties, the Court orders the status

13 conference be continued until June 8, 2021.

14
     IT IS SO ORDERED.
15
     Dated:     February 24, 2021
16                                                       UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28

                                                           2
30
